       Case 2:20-cv-00273-SMV-CG Document 4 Filed 07/23/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

TILEASHA WRIGHT,

              Plaintiff,

v.                                                             CV No. 20-273 SMV/CG

CITY OF HOBBS, et al.,

              Defendants.

                               ORDER TO SHOW CAUSE

       THIS MATTER is before the Court on review of the record. Plaintiff filed her

Complaint on March 26, 2020, alleging violations of her civil rights and bodily injury.

(Doc. 1 at 1). The record reflects a Summons was issued to all Defendants on March

30, 2020. However, Defendants have not returned the executed Summons or otherwise

responded to Plaintiff’s Complaint. No further activity has occurred in this case since the

Summons was issued over 90 days ago. Under Local Rule 41.1, “A civil action may be

dismissed if, for a period of ninety (90) days, no steps are taken to move the case

forward.” D.N.M. LR-41.1. As such, Plaintiff is instructed to show cause why her case

should not be dismissed under Rule 41.1 for failure to prosecute.

       IT IS THEREFORE ORDERED that, on or before August 3, 2020, Plaintiff shall

file a written response to the Court’s Order, explaining the current status of service on

Defendants or otherwise request the appropriate relief.

       IT IS SO ORDERED.


                                   ____________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
